Citation Nr: 0529365	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-21 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease.

2.  Entitlement to service connection for coronary artery 
disease with chronic ischemic heart disease.

3.  Entitlement to service connection for 
hypercholesterolemia.

4.  Entitlement to service connection for a Baker's cyst. 

5.  Entitlement to an initial rating higher than 20 percent 
for Type II diabetes mellitus with diabetic retinopathy of 
the right eye, corneal erosion of the left eye and bilateral 
peripheral neuropathy of his lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for hypertensive vascular 
disease, coronary artery disease with chronic ischemic heart 
disease, hypercholesterolemia and a Baker's cyst, and from a 
July 2002 rating decision which granted the veteran service 
connection for Type II diabetes mellitus (presumed to be the 
result of exposure to chemical herbicides during service in 
Southeast Asia) with diabetic retinopathy of the right eye, 
corneal erosion of the left eye and bilateral peripheral 
neuropathy of his lower extremities, and assigned a 20 
percent rating.  

In December 2003, the Board denied the veteran's claims for 
service connection.  The veteran appealed these claims to the 
United States Court of Appeals for Veterans Claims (Court), 
and in October 2004, the Court issued an order in which it 
vacated the December 2003 Board decision.  











REMAND

Regarding the veteran's four claims for service connection 
(hypertensive vascular disease, coronary artery disease with 
chronic ischemic heart disease, hypercholesterolemia, and 
Baker's cyst), the October 2004 joint motion for remand 
stated that the veteran's claim must be remanded so that the 
Board could obtain all treatment records from the VA Medical 
Center in Battle Creek, Michigan.  VA's statutory duty to 
assist a claimant in developing facts pertinent to his claim 
encompasses searching records in its possession.  Jolley v. 
Derwinski, 1 Vet.App. 37, 40 (1990).  Accordingly, the 
veteran's claim must be remanded in order to obtain the 
complete treatment records from the VA Medical Center in 
Battle Creek, Michigan since 1991.  

Regarding the claims of service connection for coronary 
artery disease, and a Baker's cyst, the veteran claims that 
he has current disabilities which are related to his service-
connected diabetes mellitus.  The evidence shows that at 
around the time of the October 2004 joint motion, the veteran 
submitted VA Medical Center treatment records from 1995 to 
2001.  It does not appear that they were considered by the 
RO.  An x-ray from May 2000 showed a finding compatible with 
a Baker cyst on the left knee.  A treatment record from 
October 2001 showed a "major abnormality" in discussing the 
veteran's arteries.  

As a VA physician has not commented on the likelihood that 
diabetes caused the Baker's cyst, the veteran's claim must be 
remanded for a VA examination that discusses this 
possibility.  Similarly, a VA examiner should also comment on 
the possibility that the veteran's diabetes caused a 
cardiovascular disorder.  It is noted that the VA examiner 
commented in June 2002 that "coronary artery disease was not 
found on cardiac catheterization"; however, he did not note 
the finding from October 2001 showing a "major abnormality" 
of the veteran's arteries.  

In a July 2002 rating decision, the RO granted the veteran 
service connection for Type II diabetes mellitus (presumed to 
be the result of exposure to chemical herbicides during 
service in Southeast Asia) with diabetic retinopathy of the 
right eye, corneal erosion of the left eye and bilateral 
peripheral neuropathy of his lower extremities, and assigned 
a 20 percent rating.  In a June 2003 document, the veteran 
disagreed with the rating of said decision.  Accordingly, the 
Board is required to remand the issue of entitlement to a 
greater initial rating than 20 percent for type II diabetes 
mellitus to the RO for issuance of a Statement of the Case 
(SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  

For this reason, the veteran's case is REMANDED for the 
following actions:

1.  Obtain the veteran's treatment 
records from the VA Medical Center at 
Battle Creek, Michigan from 1991 to the 
present.  

2.  The appellant should be afforded a VA 
examination to determine the etiology of 
his Baker's cyst on his left knee and any 
cardiovascular disorders.  The claims 
folder should be made available for the 
examiner to review in conjunction with 
the examination, and the examiner should 
state that he reviewed it.  The 
examination report should include 
responses to the following medical 
questions:

a.  Please provide diagnoses of all 
cardiovascular disorders.  

b.  After considering the entire 
record, is it at least as likely as 
not that any cardiovascular 
disorders, are proximately due to or 
the result of his service-connected 
diabetes mellitus?

c.  After considering the entire 
record, is it at least as likely as 
not that the Baker's cyst on the 
veteran's left knee is proximately 
due to or the result of his service-
connected diabetes mellitus?

All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  The RO should issue a Statement of 
the Case concerning the issue of 
entitlement to an initial rating higher 
than 20 percent for Type II diabetes 
mellitus with diabetic retinopathy of the 
right eye, corneal erosion of the left 
eye and bilateral peripheral neuropathy 
of his lower extremities.  If, and only 
if, the veteran completes his appeal by 
filing a timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. § 
7104(a) (West 2002).  .

4.  Upon completion of the above, review 
the evidence of record and enter a 
determination with respect to the 
veteran's claim for service connection 
for service connection for hypertensive 
vascular disease, coronary artery disease 
with chronic ischemic heart disease, 
hypercholesterolemia, and a Baker's cyst 
(to include as secondary to the service-
connected diabetes mellitus).  Consider 
the treatment records from 1995 to 2001 
submitted by the veteran showing a 
Baker's cyst on the left knee and a 
"major abnormality."  In the event that 
the claim is not resolved to the 
satisfaction of the appellant, issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  






